ORDER

PER CURIAM.
Petitioners appeal from the dismissal, at the end of petitioners’ evidence, of their action for the transfer of custody of J.A.D. and R.L.M., two minor children. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).